Title: To James Madison from John Armstrong, 14 April 1814
From: Armstrong, John
To: Madison, James


        
          Sir,
          War Dept 14th April 1814.
        
        I have the honor to transmit herewith a letter from Major General Wilkinson of the 31st. Ult. detailing the circumstances of his late affair with the enemy at Le Cole.
        To this I beg leave to add a Copy of my letter to the General of the 12th. Ult. alluded to in his statement and am Sir, With the highest respect, Your most Obedient & very humble servant
        
          John Armstrong
        
      